MacIntyre, J.,
concurring specially. Conceding that the demurrer raises the question of particularity of description of the funds, securities, and credits, charged in the indictment as having been embezzled, since there was no evidence introduced with reference to funds, securities, and credits, and all the evidence dealt with the embezzlement, abstraction, and wilful misapplication of money and the means resorted to in taking the money, I think the overruling of the demurrer was harmless error. See Hall v. State, 8 Ga. App. 747 (70 S. E. 211); Hudson v. State, 93 W. Va. 435, 117 S. E. 112.